915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WASHINGTON, SR., Plaintiff-Appellant,v.Dr. ULEP, Dr. Green, Dr. Houseworth, Defendants-Appellees.
No. 89-2335.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before NATHANIEL R. JONES and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
William Washington, Sr., appeals from the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  Washington filed suit in district court alleging that Dr. Ulep was deliberately indifferent to his medical needs by that physician's refusal to order proper medication and treatment for a dermatologic condition and by Dr. Ulep's alleged refusal to order proper shoes for a problem with the appellant's feet.  Further, Washington alleged that defendants Green and Houseworth, by ordering or permitting frequent transfers between prison facilities, had also been deliberately indifferent to his medical needs by interrupting his medical treatment each time he was transferred.  Washington sought injunctive and compensatory relief.


3
The matter was referred to a magistrate, who recommended that a motion for summary judgment, filed by the defendants, be granted and that the complaint be dismissed.  The district court adopted the magistrate's recommendation and dismissed the complaint.  Washington requests appointment of counsel, on appeal.


4
Upon review, we conclude the district court correctly found Drs. Green and Houseworth not liable in this suit, as they did not encourage, authorize or approve of any alleged deprivation of Washington's constitutional or federal rights, including the right under the eighth amendment to be free from wanton infliction of pain.   Birrell v. Brown, 867 F.2d 956, 959 (6th Cir.1989);  Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845 (1984).  Furthermore, none of the defendants' actions equated to a deliberate indifference to a serious medical illness.   Whitley v. Albers, 475 U.S. 312, 319 (1986);  Estelle v. Gamble, 429 U.S. 97, 104 (1976).


5
Accordingly, we deny Washington's request for counsel and affirm the district court's judgment for the reasons set forth in its order filed October 31, 1989, and for the reasons stated in the magistrate's report and recommendation filed that same date.  Rule 9(b)(5), Rules of the Sixth Circuit.